Case 2:18-cv-13268-TGB-DRG ECF No.1 filed 10/18/18 PagelD.1 Page lof5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

MARK W. DOBRONSKI, an

individual, Case No.

Plaintiff, Hon.
Vv.

ICAN BENEFIT GROUP, LLC,

a Florida limited liability company,
and STEPHEN M. TUCKER, an
individual, and VANDA MILENA
SAULLE, an individual,

Defendants.

 

NOTICE OF REMOVAL
PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§1441 and 1446,

Defendants iCan Benefit Group, Stephen M. Tucker and Vanda Milena Saulle
(collectively, the “Defendants”) hereby give notice of removal of the above-
captioned action from the 14A-4 District Court, City of Saline, State of Michigan,
to the United States District Court for the Eastern District of Michigan. In support

of removal, the Defendants state:
Case 2:18-cv-13268-TGB-DRG ECF No.1 filed 10/18/18 PagelD.2 Page 2of5

State Court Action

1. On September 13, 2018, Plaintiff filed the above captioned case in the
State of Michigan, 14A-4 District Court, Saline, Michigan, where it was assigned
Case No. 184C1437 (the “State Court Action”). Defendants were served with a
copy of the summons and complaint on September 18, 2018.

Jurisdiction

2. This action is removable to this Court pursuant to 28 U.S.C. §
1441(a), which provides that an action brought in state court of which the district
courts have original jurisdiction may be removed to the district court and division
embracing the place where such action is pending. Venue is proper in the United
States District Court for the Eastern District of Michigan, as this is the District
embracing the place where the State Court Action is pending, i.e., Washtenaw

County, Michigan. See 28 U.S.C. §§ 102(a)(1), 1441(a).

3. In his complaint, plaintiff alleges violations of the Telephone
Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”). Because these
claims arise under the laws of the United States, this Court has original jurisdiction

under 28 U.S.C. § 1331 and removal is appropriate under 28 U.S.C. § 1441(a).

4. In the remainder of plaintiff's complaint, plaintiff alleges claims
arising under Michigan law. To the extent that these claims are so related to the

claims under the TCPA as to form the same case and controversy, this Court has

2

Detroit_3447313_1
Case 2:18-cv-13268-TGB-DRG ECF No.1 filed 10/18/18 PagelD.3 Page 3of5

supplemental jurisdiction under 28 U.S.C. § 1367(a) and removal is appropriate
under 28 U.S.C. § 1441(a). To the extent that these claims are separate and distinct
from the claims under the TCPA, removal of these claims is appropriate under 28
U.S.C. § 1441(c).
Procedural Requirements
5. Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely, as
the Defendants file this Notice of Removal within 30 days from the time a copy of

the initial pleading was served or otherwise received by them.

6. Exhibit A contains copies of all process, pleadings, and orders that
have been served on the Defendants in the State Court Action in accordance with

28 U.S.C. § 1446 (a).

7. Pursuant to 28 U.S.C. § 1446(d), separate copies of this Notice are

being sent to the parties that have appeared in the State Court Action.

8. Pursuant to 28 U.S.C. § 1446(d), the Defendants will promptly give
notice to the 14A-4 Judicial District Court by filing in that court a Notice of Filing

of Removal and a copy of this Notice of Removal. See Exhibit B.

9. The undersigned has read this notice of removal and to the best of the
undersigned’s knowledge, formed after reasonable inquiry, it is well-grounded in

fact, is warranted by existing law and is not interposed for any improper purpose.

Detroit_3447313_i
Case 2:18-cv-13268-TGB-DRG ECF No.1 filed 10/18/18 PagelD.4 Page 4of5

This notice of removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure.

October 18, 2018

BODMAN PLC

By:/s/ Michelle Thurber Czapski
Michelle Thurber Czapski (P47267)
Alexandra C. Markel (P74703)

201 W. Big Beaver Road, Suite 500
Troy, Michigan 48084

(248) 743-6000
mczapski@bodmanlaw.com
amarkel@bodmanlaw.com
Attorneys for Defendants

Detroit_3447313_1
Case 2:18-cv-13268-TGB-DRG ECF No.1 filed 10/18/18 PagelD.5 Page5of5

CERTIFICATE OF SERVICE

I hereby certify that on October 18, 2018, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system.

and

I hereby certify that on October 18, 2018, I have mailed by United States
Postal Service the foregoing paper to the following:

Mark W. Dobronski
P.O. Box 85547
Westland, MI 48185-0547

BODMAN PLC

By:/s/ Michelle Thurber Czapski
Michelle Thurber Czapski (P47267)
201 W. Big Beaver Road, Suite 500
Troy, MI 48084
(248) 743-6000

October 18, 2018

Detroit_15732276_1
